Citation Nr: 0425084	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-05 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for syringomyelia.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel

INTRODUCTION

The appellant had active service from November 1967 to 
November 1970, including service from April 1968 to April 
1969 in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2004, the 
appellant appeared and testified at the RO during a video 
conference held before the undersigned in Washington, D.C.  A 
transcript of that video conference is of record.  


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the issues on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

Although the RO sent the veteran a letter in September 2001, 
informing the veteran that it would notify him within 30 days 
of the information needed to substantiate his claims and keep 
him informed of the status of his claims neither promised 
action was subsequently accomplished by the RO.  

Also of record is a March 2003 medical opinion by the 
appellant's family doctor, D.R. Westmoreland, D.O., stating 
that he feels that the appellant's symptoms of cervical 
syringomyelia are related to his exposure to herbicides in 
service.  Unfortunately, Dr. Westmoreland does not set forth 
his expertise with respect to herbicides and neurological 
disorders, nor has he cited to any recognized medical 
authority in support of his opinion.  Syringomyelia is not 
one of the diseases generally recognized to be of herbicide-
related etiology which are listed at 38 C.F.R. § 3.309(e) 
(2003).  

The appellant has also raised before the Board for the first 
time the contention that service connection for syringomyelia 
is warranted because it was manifested within one year of the 
appellant's discharge from service in November 1970; although 
the Board notes that when he first sought medical treatment 
for the symptoms of this disability in 1992-93, the appellant 
gave a medical history of the onset of related symptoms no 
earlier than 1988.  A medical opinion concerning the merits 
of both claims currently before the Board would be of great 
assistance to the Board in determining the current appeals.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) (2003) pertaining to 
the current claims seeking service 
connection for syringomyelia and 
tinnitus, to include notice that the 
appellant should submit any pertinent 
evidence in his possession.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  The RO should next schedule the 
appellant for a VA examination by a 
physician with appropriate medical 
expertise relating to tinnitus.  The 
claims file must be provided for review 
by the VA medical examiner in connection 
with this examination, and the 
examination report should affirmatively 
state that the claims file was reviewed 
by the examiner.  A diagnosis of tinnitus 
should be confirmed or ruled out.  If 
tinnitus is diagnosed, the examiner 
should provide an opinion based upon the 
examination results, the claims folder 
review and sound medical principles at to 
whether it is likely, unlikely, or as 
likely as not that the appellant's 
current tinnitus is etiologically related 
to service, including his noise exposure 
at that time.  The rationale for all 
opinions expressed should also be 
provided.  

5.  The RO should also schedule the 
appellant for a VA examination by a 
physician with appropriate expertise 
relating to syringomyelia.  The claims 
file must be provided for review by the 
VA medical examiner in connection with 
this examination, and the examination 
report should affirmatively state that 
the claims file was reviewed by the 
examiner.  The VA medical examiner is 
requested to provide a medical opinion 
concerning whether it is likely, 
unlikely, or as likely as not that the 
appellant's current syringomyelia is 
related to service, including whether 
syringomyelia was manifested with one 
year of his discharge from service in 
November 1970 and/or whether 
syringomyelia is related to the 
appellant's exposure to herbicides such 
as Agent Orange while serving in Vietnam.  
The rationale for all opinions expressed 
should also be provided.  

6.  The RO should also undertake any 
other development it determines to be 
indicated.

7.  After all appropriate development has 
been completed, the RO should 
readjudicate the current claims on a de 
novo basis.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


(CONTINUED ON NEXT PAGE)



Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




